Citation Nr: 1548220	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his brother, and his friend


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for headaches, to include as secondary to chronic fatigue syndrome; entitlement to service connection for sleep apnea, to include as secondary to chronic fatigue syndrome; entitlement to service connection for a mental health disability, to include as secondary to chronic fatigue syndrome; and entitlement to service connection for a cardiovascular disability, to include as secondary to chronic fatigue syndrome, have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected chronic fatigue syndrome is worse than the current 20 percent disability rating reflects.  At the September 2015 hearing, the Veteran testified that his disabilities have worsened in severity since his most recent VA examination in May 2012.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds remand is warranted for additional examination to determine the current nature and severity of the Veteran's service-connected chronic fatigue syndrome.

Additionally, during the hearing, the Veteran indicated that he receives treatment for his chronic fatigue syndrome from a private primary care physician.  As any records of this treatment are likely to have bearing on the appropriate disability rating for the Veteran's service-connected chronic fatigue syndrome throughout the period on appeal, the Board finds remand is warranted so that the Veteran may identify his primary care physician and the RO may obtain any such records.

Furthermore, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from May 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, identify the Veteran's primary care physician.  Then, obtain and associate with the record any and all treatment records from the primary care physician and any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected chronic fatigue syndrome.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's chronic fatigue syndrome in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claim of entitlement to a disability rating in excess of 20 percent for chronic fatigue syndrome.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







